Citation Nr: 1217631	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 23, 2007, for the grant of service connection for hepatitis C.

2.  Entitlement to an effective date earlier than March 31, 1994, for the assignment of a 10 percent disability rating for service-connected tinnitus.

(The Veteran's claims of whether there was clear and unmistakable error (CUE) in a March 1992 Board of Veterans Appeals (Board) decision which denied service connection for a bilateral hip disorder and a low back disorder are the subject of a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to February 1973.

This matter comes before the Board on appeal from July 2007 and June 2008 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.  In July 2007, the RO determined that the Veteran's tinnitus warranted a 10 percent disability rating, effective as of March 31, 1994.  In June 2008, the RO awarded service connection for hepatitis C, effective as of February 23, 2007.  The Veteran expressed disagreement with each assigned effective dates and perfected a substantive appeal.

In April 2011, the Veteran and his spouse testified at a personal hearing over which the undersigned at the RO.  A transcript of the hearing is associated with his claims file.  

During the April 2011 hearing, the Veteran asserted that the issue of entitlement to an effective date earlier than February 23, 2007, for service connection for porphyria cutanea tarda with scarring, was also on appeal before the Board.  However, while the Veteran timely filed a notice of disagreement as to the effective date of service connection assigned in a September 2008 RO decision (and he was provided with a statement of the case in March 2010), he did not, thereafter, timely file a substantive appeal, and the RO closed the appeal.  Therefore, the issue is not before the Board.

The issues on appeal had previously included whether new and material evidence had been received to reopen the previously denied claims of service connection for a bilateral hip disorder and a low back disorder.  However, in correspondence received in August 2011, the Veteran indicated that he wished to withdraw his appeal as to these issues only.  As such, these issues are no longer before the Board.

In correspondence received by the Board in October 2011, the Veteran raised the issue of whether there was CUE in a March 2010 Decision Review Officer's decision which addressed the issue of the assignment of a disability rating for the porphyria cutanea tarda.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection for hepatitis, and in December 1994, the Veteran submitted a notice of disagreement.  

2.  In January 1995, the Veteran was issued a statement of the case; however, he did not submit a substantive appeal within one year of the November 1994 rating decision, and the RO closed the appeal.

3.  No new and material evidence was received within one year of the November 1994 rating decision.

4.  The Veteran's application to reopen his claim for service connection for hepatitis was received on February 23, 2007.

5.  A March 1992 Board decision granted service connection for tinnitus; this was implemented in a July 1992 rating decision wherein a noncompensable disability rating was assigned effective July 12, 1989; 

6.  There was no notice of disagreement or new and material evidence within one year of the July 1992 RO decision.

7.  On March 31, 1994, the RO received the Veteran's claim for an increased disability rating for the service-connected tinnitus.

7.  A November 1994 rating decision denied an increased disability rating for the service-connected tinnitus, and in December 1994, the Veteran submitted a notice of disagreement.  

8.  In January 1995, the Veteran was issued a statement of the case, and in February 1995, he was afforded a VA audio-ear disorders examination, the report of which was associated with the Veteran's claims file within one year of the issuance of the statement of the case; a supplemental statement of the case was never issued to the Veteran, therefore, the November 1994 rating decision did not become final.

9.  On February 23, 2007, the RO received the Veteran's claim for an increased disability rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 23, 2007, for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

2.  The criteria for an effective date prior to March 31, 1994, for the assignment of a 10 percent disability rating for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110; 38 C.F.R. §§ 3.157(b); 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeals for earlier effective dates arise from the Veteran's disagreement with the effective dates assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, post-service VA treatment records, and identified private medical records.  Additional records dated since the award of service connection are not relevant to effective date issues because the effective dates turn on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Thus, VA has no duty to attempt to obtain additional VA treatment records.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to earlier effective dates. 

Hepatitis C

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r) (2011).

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant that may be interpreted as applications or claims - formal and informal - for benefits. In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011).

The RO denied the Veteran's initial claim for service connection for hepatitis in a November 1994 rating decision.  He submitted a timely notice of disagreement in December 1994, and was issued a statement of the case in January 1995.  

The statement of the case indicated that the Veteran's claim for hepatitis was denied because it was not shown in the service medical records.  The letter accompanying the statement of the case notified the Veteran that if VA did not hear from him in 60 days, it would be assumed that he did not intend to complete his appeal, and VA would close the record.  An Appeal to Board of Veterans' Appeals (VA Form 9) was enclosed for the Veteran's use.

Following the issuance of the statement of the case, there was no communication or correspondence from the Veteran which, even liberally, could be interpreted as an appeal of the November 1994 rating decision, or a claim, or application to reopen the previously denied claim of service connection for hepatitis until he submitted a claim to reopen in February 2007.  As such, RO's November 1994 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R §§ 20.1103. 

No new and material evidence was received during the period within one year of the November 1994 rating decision and after the statement of the case.

The RO granted service connection for hepatitis C is February 23, 2007, the date the Veteran's petition to reopen the claim for service connection was received.  

In correspondence to the Board and during his April 2011 hearing, the Veteran asserted that an earlier effective date was warranted as he had submitted additional evidence following the issuance of the January 1995 statement of the case, and that he had been waiting for a supplemental statement of the case in order to submit a VA Form 9.  See 38 C.F.R. §§ 3.159(b), 19.31 (2011)

Following the issuance of the January 1995 statement of the case, the Veteran was afforded a VA examination as to the separate issue of an increased disability rating for his service-connected tinnitus.  

While the examination report, along with the results of diagnostic studies, appear to have been associated with the Veteran's claims file within one year of the issuance of the statement of the case, this additional evidence does not pertain to the issue of service connection for hepatitis.   There simply is no additional evidence of record as to the issue of service connection for hepatitis which would have warranted the issuance of a supplemental statement of the case following the January 1995 statement of the case.  38 C.F.R. § 19.31.

There was also no new and material evidence received within one year of the notice of the November 1994 decision.  Cf. 38 C.F.R. § 3.159(b).

Thereafter, the Veteran never submitted any unadjudicated formal petition to reopen the claim for service connection for hepatitis C subsequent to the January 1995 statement of the case and prior to February 23, 2007, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, February 23, 2007, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than February 23, 2007, and the claim for an earlier effective date for the grant of service connection for hepatitis C must be denied.

Tinnitus

The effective date of an increased rating will be the earliest date at which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  38 C.F.R. § 3.400(o)(2) (2011).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

The date of outpatient or hospital examination will be accepted as the date of receipt of a claim for increased benefits when such reports relate to an examination or treatment of a disability for which service connection was previously established.  38 C.F.R. § 3.157(b); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); but see Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of outpatient, hospital examination, or admission to a VA or uniformed services hospital will be accepted as receipt of an informal claim for an increased evaluation based on the date of the outpatient treatment, hospital examination, or admission to a VA or uniformed services hospital. 

A March 1992 Board decision granted service connection for tinnitus.  This decision was implemented in a July 1992 rating decision wherein a noncompensable disability rating was assigned effective as of July 12, 1989, the date of the Veteran's claim for service connection.  The Veteran did not appeal the initial noncompensable disability rating assigned nor was any relevant evidence received within one year of that decision.  Cf. 38 C.F.R. § 3.156(b).

Because there was no notice of disagreement or new and material evidence within one year of the 1992 decision, it became final.  38 U.S.C.A. § 7105(c) (2011). 

On March 31, 1994, the RO received the Veteran's claim for an increased rating for tinnitus.  He specifically asserted that his condition had worsened.

By rating action dated in November 1994, the Veteran's claim for an increased disability rating for the service-connected tinnitus was denied.  In December 1994, the Veteran submitted a notice of disagreement.  In January 1995, he was issued a statement of the case.

In February 1995, the Veteran underwent a VA audio-ear disorders examination, the report of which was associated with the Veteran's claims file within one year of the issuance of the statement of the case.  However, a supplemental statement of the case was never issued to the Veteran.  Therefore, the November 1994 rating decision did not become final.

On February 23, 2007, the RO received the Veteran's renewed claim for an increased disability rating for the service-connected tinnitus.  By rating action dated in February 2007, the RO awarded a 10 percent disability rating for the service-connected tinnitus, effective as of March 31, 1994, the date of receipt of the Veteran's claim for an increased disability rating for the service-connected tinnitus.

There is no evidence of record within one year prior to the March 31, 1994, claim for increase that demonstrates increased symptoms associated with the service-connected tinnitus.  As it was not factually ascertainable prior to the March 31, 1994, date that the Veteran had an increase in his disability, there is no evidence of record to support the assignment of a 10 percent disability rating prior to March 31, 1994.  See 38 C.F.R. § 3.400(o)(2). 

During his April 2011 hearing, the Veteran asserted that he should have been awarded the 10 percent disability rating effective the date of his initial claim for service connection, as his symptoms had been constant since that time.  The Board acknowledges his contention that he has been experiencing tinnitus earlier than March 31, 1994.  

However, if the increase became ascertainable more than one year prior to the date of receipt of the reopened claim, the effective date could not be earlier than that one year period prior to the date of claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, if his testimony is accepted, he would still not be entitled to an effective date earlier than the date of claim.

The only way the Veteran could attempt to overcome the finality of the July 1992 decision in an attempt to gain an earlier effective date, is to request a revision of that decision based on CUE or by a claim to reopen based on new and material evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); 38 U.S.C. § 5108  ("if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  The Veteran has not alleged CUE in the 1992 decision.

There is no legal basis for an effective date earlier than March 31, 1994, for the grant of the 10 percent rating for tinnitus. 

In the present case, the RO has found that an increase in severity within one year of the date of the renewed claim, earlier than March 31, 1994, was not shown, and an effective date was assigned accordingly.  The Board agrees with that finding, and there is no basis for an effective date prior to March 31, 1994.


ORDER

An effective date earlier than February 23, 2007, for the establishment of service connection for hepatitis C, is denied.

An effective date earlier than March 31, 1994, for the assignment of a 10 percent disability rating for the service-connected tinnitus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


